Detailed Correspondence

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1, 3, 4, 7, 10, 12, 13, 15 – 17, and 20 have been amended.
Claims 2 and 11 are canceled.
Claims 21 and 22 are new.
Claims 1, 3 – 10, and 12 – 21 are pending.

Response to Arguments
Applicant's arguments filed 24 April 2022 have been fully considered but they are not persuasive. The rejection noted in the last correspondence has been withdrawn.




Allowable Subject Matter
Remaining claims 1, 3 – 10, 12 – 22 are allowed in light of the amendments and arguments. The following is a statement of reasons supporting the allowable subject matter.

In the context of sharing sensor data assisting in maneuvering of an automated vehicle, the prior art of record fail to teach, in combination with other limitations, responsive to detecting a portion of a roadway is obscured, transmitting a request for a second autonomous vehicle to view the portion of the roadway, wherein the request is transmitted to a dispatch server system, wherein the request is con figured to cause the dispatch server system to select the second autonomous vehicle from a fleet of autonomous vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3663